     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 1 of 8 Page ID #:1




1    CHRIS R. SCHMIDT (SBN 298761)
     chris.schmidt@eriseip.com
2    MICHELLE L. MARRIOTT
     (pro hac vice to be filed)
3    michelle.marriott@eriseip.com
     ERIC A. BURESH
4    (pro hac vice to be filed)
     eric.buresh@eriseip.com
5    MARK C. LANG
     (pro hac vice to be filed)
6    mark.lang@eriseip.com
     ERISE IP, P.A.
7    7015 College Blvd., Suite 700
     Overland Park, KS 66211
8    Telephone: 913.777.5600
     Facsimile: 913.777.5601
9
     COUNSEL FOR UBISOFT, INC.
10
                         UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
                                             )
12 UBISOFT, INC.,                            )
                                             ) Case No. [19-cv-001062]
13                Plaintiff,                 )
                                             ) COMPLAINT FOR
14         v.                                ) DECLARATORY JUDGMENT
                                             ) OF NON-INFRINGEMENT
15 UNILOC 2017, LLC,                         )
                                             ) DEMAND FOR JURY TRIAL
16                Defendant.                 )
                                             )
17                                           )
                                             )
18                                           )
19
           Plaintiff Ubisoft, Inc. files this Complaint for Declaratory Judgment against
20
     Uniloc 2017, LLC, and alleges as follows:
21


     Case No. 19-cv-001962                    1           Declaratory Judgment Complaint
     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 2 of 8 Page ID #:2




1                             NATURE OF THE ACTION

2          1.    This is an action for declaratory judgment of non-infringement of U.S.

3    Patent Nos. 6,324,578 (the “’578 patent”) and 7,069,293 (the “’293 patent”)

4    (collectively the “Patents-in-Suit”) arising under the Declaratory Judgment Act, 28

5    U.S.C. §§ 2201 and 2202, and the patent laws of the United States, including Title

6    35, United States Code. See Exhibits 1 (’578 patent) and 2 (’293 patent).

7          2.    Uniloc USA, Inc., Uniloc Luxembourg S.A., the predecessors-in-

8    interest to Uniloc 2017, LLC, previously asserted the ‘578 and ‘293 patents against

9    Ubisoft, Inc. in litigation, alleging that “Ubisoft’s Uplay game portal” infringes

10 certain claims of the Patents-in-Suit. See Uniloc USA, Inc. and Uniloc Luxembourg

11 S.A. v. Ubisoft, Inc., Complaint, Dkt. 1, Case No 2:16-cv-00745 (E.D. Texas) (the

12 “Texas Litigation”).

13         3.    On June 2, 2017, Ubisoft, Inc. filed a motion in the Texas Litigation

14 seeking to transfer the litigation from the Eastern District of Texas to the Northern

15 District of California (the “Transfer Motion”) in view of the Supreme Court’s then-

16 recent decision in TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S. Ct.

17 1514 (2017). The Transfer Motion demonstrated that venue in Texas is improper

18 because Ubisoft, Inc. did not reside in the Eastern District of Texas. Texas

19 Litigation Dkt. 32.

20         4.    On September 28, 2017, the district court in the Texas Litigation

21 determined that the claims of the Patents-in-Suit were patent ineligible under 35


                                              2
     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 3 of 8 Page ID #:3




1    U.S.C. § 101 in a related case (the “Related Case”). Uniloc USA, Inc. v. ADP, LLC,

2    279 F.Supp.3d 736 (E.D. Tex. 2017).

3          5.     On October 26, 2017 – after the Transfer Motion had been fully briefed

4    but before the district court had ruled on it – Uniloc USA, Inc. and Uniloc

5    Luxembourg S.A. voluntarily dismissed the Texas Litigation without prejudice.

6          6.     On information and belief, on May 3, 2018, Uniloc USA, Inc. and

7    Uniloc Luxembourg transferred all of their rights in and to the Patents-in-Suit to

8    Uniloc 2017.

9          7.     Uniloc USA, Inc. and Uniloc Luxembourg S.A. appealed the district

10 court’s dismissal, and moved to substitute or, in the alternative, to join Uniloc 2017

11 in the appeal. On May 24, 2019, the Federal Circuit joined Uniloc 2017 as a party,

12 and reversed the district court’s ruling as to the Patents-in-Suit, while affirming the

13 district court’s ruling as to other related patents.

14         8.     Due to the Federal Circuit’s reversal of the district court’s ruling in the

15 Related Case that the Patents-in-Suit were patent ineligible, Uniloc 2017 could and

16 likely will re-assert the Patents-in-Suit against Ubisoft, Inc. Uniloc USA, Inc. and

17 Uniloc Luxembourg S.A. previously dismissed the Texas Litigation without

18 prejudice in order to retain the ability to do so.

19         9.       Accordingly, an actual, substantial, and continuing justiciable

20 controversy exists between Ubisoft, Inc. and Uniloc 2017, LLC with respect to the

21 Patents-in-Suit.


     Case No. 19-cv-001962                      3            Declaratory Judgment Complaint
     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 4 of 8 Page ID #:4




1                                      THE PARTIES

2          10.     Plaintiff Ubisoft, Inc. is a corporation organized under the laws of

3    California, with its principal place of business at 625 3rd St., San Francisco,

4    California.

5          11.     Uniloc 2017, LLC is a Delaware corporation having places of business

6    at 1209 Orange Street, Wilmington, Delaware 19801 and 620 Newport Center

7    Drive, Newport Beach, California 92660.

8                             JURISDICTION AND VENUE

9          12.     This action is based on the patent laws of the United States, Title 35

10 of the United States Code, § 1 et seq., with a specific remedy sought under the

11 Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. An actual,

12 substantial, and continuing justiciable controversy exists between Ubisoft, Inc. and

13 Uniloc 2017, LLC that requires a declaration of rights by this Court.

14         13.     This Court has subject-matter jurisdiction over this action pursuant to

15 28 U.S.C. §§ 1131 and 1338(a).

16         14.     This Court has personal jurisdiction over Uniloc 2017, LLC. Uniloc

17 2017 has a place of business located in Newport Beach, California, within this

18 judicial district. Uniloc 2017 can be served with process through its registered

19 agent, CT Corporation System, 818 Seventh Street, Ste. 930, Los Angeles,

20 California, 90017.      Further, Uniloc 2017 is an investment holding company

21 primarily engaged in the business of patent licensing, and has initiated patent


                                                4
     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 5 of 8 Page ID #:5




1    infringement lawsuits in this district and other districts in California, repeatedly

2    availing itself to the benefits of this forum.

3          15.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c).

4                               FACTUAL BACKGROUND

5          16.    Uniloc 2017 is an investment holding company and patent-licensing

6    entity that neither makes nor sells any products or services.

7          17.    Uniloc 2017 purports to be the sole owner of all rights, by assignment,

8    of the ’578 patent, entitled “Methods, Systems and Computer Program Products for

9    Management of Configurable Application Programs on a Network.”

10         18.    Uniloc 2017 purports to be the sole owner of all rights, by assignment,

11 of the ’293 patent, entitled “Methods, Systems and Computer Program Products for

12 Distribution of Application Programs to a Target Station on a Network.”

13         19.    On July 8, 2016, Uniloc USA and Uniloc Luxembourg filed suit

14 against Ubisoft alleging infringement of the ’578 patent and ’293 patent in Uniloc

15 USA, Inc., et. al., v. Ubisoft, Inc., Case No. 2:16-cv-00745-RWS (E.D. Tex.).

16         20.    On September 28, 2017, the district court found the asserted claims of

17 the Patents-in-Suit to be drawn to ineligible subject matter and, therefore, invalid.

18 Uniloc USA, Inc. v. ADP, LLC, 279 F.Supp.3d 736 (E.D. Tex. 2017). Pursuant to

19 this ruling, Uniloc dismissed its case against Ubisoft, Inc. without prejudice.

20         21.    On May 24, 2019, the Court of Appeals for the Federal Circuit

21 reversed the District Court’s finding that the ’293 patent and ’578 patent are patent


     Case No. 19-cv-001962                       5         Declaratory Judgment Complaint
     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 6 of 8 Page ID #:6




1    ineligible under §101, while upholding the District Court’s finding that other

2    patents related to the ‘293 an ‘578 patents were directed to patent ineligible subject

3    matter. Uniloc USA, Inc. v. ADP, LLC, No. 2018-1132, 2019 WL 2245938 (Fed.

4    Cir. May 24, 2019).

5                              FIRST CAUSE OF ACTION

6            (Declaratory Judgment of Non-Infringement of the ‘578 Patent)

7          22.    This is a claim for declaratory judgment of non-infringement of the

8    ‘578 Patent. Ubisoft, Inc. incorporates by reference its allegations contained in

9    each of the preceding paragraphs of this Complaint as though fully set forth herein.

10         23.    The ‘578 Patent is expired.

11         24.    Uniloc has previously sued Ubisoft, Inc., accusing the “Uplay game

12 portal” of infringing certain claims of the ‘578 Patent.

13         25.    Ubisoft, Inc. did not infringe and is not infringing, directly or

14 indirectly, literally or under the doctrine of equivalents, any valid claim of the ‘578

15 Patent.

16         26.    Ubisoft, Inc. is entitled to a judicial declaration and order that it does

17 not infringe any claim of the ‘589 Patent.

18

19                            SECOND CAUSE OF ACTION

20           (Declaratory Judgment of Non-Infringement of the ‘293 Patent)

21         27.    This is a claim for declaratory judgment of non-infringement of the ‘293


                                                6
     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 7 of 8 Page ID #:7




1    Patent. Ubisoft, Inc. incorporates by reference its allegations contained in each of

2    the preceding paragraphs of this Complaint as though fully set forth herein.

3          28.    Uniloc has previously sued Ubisoft, Inc., accusing the “Uplay games

4    portal” of infringing certain claims of the ‘293 Patent.

5          29.    Ubisoft, Inc. is not infringing and has not infringed, directly or

6    indirectly, literally or under the doctrine of equivalents, any claim of the ‘293 Patent.

7          30.    Ubisoft, Inc. is entitled to a judicial declaration and order that it does not

8    infringe any claim of the ‘293 Patent.

9                                 PRAYER FOR RELIEF

10         WHEREFORE, Ubisoft, Inc.. prays for a declaratory judgment against

11 Uniloc 2017, LLC as follows:

12          A.    A declaration that Ubisoft, Inc. has not infringed and is not infringing

13 any claim of the ‘578 or ‘293 Patents;

14          B.    A declaration that this is an exceptional case within the meaning of 35

15 U.S.C. § 285;

16          C.    An award of costs and reasonable attorneys’ fees to Ubisoft, Inc.; and

17          D.    Such other and further relief as the Court deems just and reasonable.

18          JURY TRIAL IS DEMANDED ON ALL ISSUES SO TRIABLE

19         Pursuant to Fed. R. Civ. P. 38(b) and Local Rule 38-1, Plaintiff Ubisoft, Inc.

20 hereby demands a trial by jury of all issues triable before a jury.

21


     Case No. 19-cv-001962                       7            Declaratory Judgment Complaint
     Case 8:19-cv-01062-DOC-KES Document 1 Filed 05/31/19 Page 8 of 8 Page ID #:8




1    Dated: May 31, 2019          Respectfully submitted,

2                                 /s/Chris R. Schmidt
                                  Chris R. Schmidt (SBN 298761)
3                                 chris.schmidt@eriseip.com
                                  Michelle L. Marriott (pro hac vice to be filed)
4                                 michelle.marriott@eriseip.com
                                  Eric A. Buresh (pro hac vice to be filed)
5                                 eric.buresh@eriseip.com
                                  Mark C. Lang (pro hac vice to be filed)
6                                 mark.lang@eriseip.com
                                  ERISE IP, P.A.
7                                 7015 College Blvd., Suite 700
                                  Overland Park, KS 66211
8                                 Phone: (913)777-5600
                                  Fax: (913)777-5601
9
                                  Attorneys for Plaintiff Ubisoft, Inc.
10

11

12

13

14

15

16

17

18

19

20

21


                                           8
